White, Presiding Judge.
This appeal is from a judgment of conviction for obstructing a public road, and in our opinion the evidence, as disclosed by the statement of facts in the record, wholly fails to support the verdict and judgment. Under an agreement between this appellant and one Beck, and which agreement was sanctioned and ratified by the commissioners’ court of the county, and in consideration of which Beck was paid the sum of eighty dollars, the road was to be located entirely upon Beck’s land, and no portion of appellant’s land was to be taken or used in the construction of said road. In straightening his fence appellant never went beyond the line of his own land.
To render a party liable, under the statute, for obstructing a public road the act must have been done “ wilfully ” (Penal Code, Art. 405); and the word “wilful,” as used in the statute, means with evil intent, or legal malice, or without reasonable ground for believing the act to be lawful. (Thomas v. The State, 14 Texas Ct. App., 200; Schubert v. The State, 16 Texas Ct. App., 645; Trice v. The State, 17 Texas Ct. App., 743; Loyd v. The State, 19 Texas Ct. App., 321.)
The judgment is reversed and the cause remanded.

Reversed and remanded.